DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The title of the invention has been changed to “DETECTION OF FAST-NEURAL SIGNAL USING DEPTH-RESOLVED SPECTROSCOPY VIA INTENSITY MODULATED INTERFEROMETRY HAVING TUNABLE PUMP LASER” in light of the MPEP 606 as the present title was not descriptive of the invention to which the claims are directed, as shown in the Bib Data Sheet.

Objections Withdrawn 
Drawings
	The objections to the drawings have been withdrawn in light of the applicant’s amendments to the drawings.

Specification
	The objections to the specification have been withdrawn in light of the applicant’s amendments to the disclosure and the applicant’s explanation in the remarks.

Claim
	The objections to the claims have been withdrawn in light of the applicant’s amendments to the claims.

Rejections Withdrawn
The rejections to claim 1 and depending claims thereof under 35 U.S.C. 103 as being taught by Patil in view of Wells have been withdrawn in light of the applicant’s amendments to the claims that the cited references do not teach or reasonably suggest the limitations of an optical measurement system having a pump, a probe, an optical modulator, filter and an interferometer. The pump generates pump source light that has a first optical frequency, and the probe sequentially generates probe source light over a range of second optical frequencies. The optical modulator modulates the pump source light intensity at a modulation frequency. The interferometer splits intensity modulated probe source light into probe sample light and probe reference light and delivers intensity modulated pump source light/sample light and probe sample light into an anatomical structure with the same resonant vibrational frequency as the difference between the first optical frequency and one of the range of second optical frequencies of the respective source lights.

The interferometer then filters intensity-modulated background light from the exiting sample light and creates interference light by combining the exiting filtered sample light and the reference light. The interference light has a first series of frequency components (each of which is encoded with a physiological event at a different depth of the anatomical structure) and a second series of frequency components displaced from the first series of frequency components.
The optical measurement system also has an optical detector that detects the interference light and then outputs an electrical signal with the first series of frequency components. The optical measurement system uses a processor for analyzing the first series of frequency components in the electrical signal to determine a presence and a depth of the physiological event in the anatomical structure.

Conclusion
The claims noted in the PTO-37 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/           Examiner, Art Unit 3793                                                                                                                                                                                             
/SERKAN AKAR/           Primary Examiner, Art Unit 3793